Exhibit 10.3

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (the “First Amendment”) is made as of October 19,
2020 (“Execution Date”), by and between LS KING HARTWELL INNOVATION CAMPUS, LLC,
a Delaware limited liability company, with an address c/o King Street
Properties, 800 Boylston Street, Suite 1570, Boston, MA 02199 (“Landlord”), and
T2 BIOSYSTEMS, INC., a Delaware corporation, with an address of 101 Hartwell
Avenue, Lexington, MA 02421 (“Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord, as successor-in-interest to King 4 Hartwell Place, LP, and
Tenant entered into that certain Lease dated November 12, 2014, as amended by a
Commencement Letter dated April 1, 2015 (as so amended, the “Lease”), pursuant
to which Landlord is leasing to Tenant approximately 10,692 rentable square feet
(as more particularly described in the Lease, the “Premises”) of the building
located at 4 Hartwell Place, Lexington, MA (the “Building”);

WHEREAS, Tenant desires to extend the Term of the Lease for an additional
period; and WHEREAS, Landlord is willing to extend the Term of the lease for an
additional period,

upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.

Recitals; Capitalized Terms. The foregoing recitals are hereby incorporated by
reference. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them as set forth in the Lease.

 

 

2.

Extension of Term. The Term of the Lease is hereby extended for an additional
term commencing as of April 1, 2021, and expiring as of October 31, 2025 (the
“Additional Term”). The Additional Term shall be on all of the terms and
conditions of the Lease immediately preceding the Additional Term, except as
expressly set forth in this First Amendment. Tenant hereby accepts the Premises
in their "as is", "where is" condition on the Execution Date, with all faults,
and without representations or warranties from Landlord of any kind whatsoever.
Tenant acknowledges and agrees that Landlord has no obligation to perform any
work or to provide any other concession with respect to the Premises in
connection with the extension of the Term for the Additional Term. The foregoing
shall not limit any obligations of Landlord currently existing under the Lease
including, without limitation, Article 10 thereof.

 

 

 

3.

Additional Term Base Rent and Operating Costs and Taxes.

 

 

(a)

Base Rent for the Additional Term shall be paid in equal monthly installments in
accordance with the following schedule in advance and otherwise in accordance
with the terms of the Lease:

 

 



--------------------------------------------------------------------------------

Exhibit 10.3

Time Period

Annual Base Rent

Monthly Installment

4/1/21-3/31/22:

$523,908.00

$43,659.00

4/1/22-3/31/23:

$539,625.24

$44,968.77

4/1/23-3/31/24:

$555,814.00

$46,317.83

4/1/24-3/31/25:

$572,488.42

$47,707.37

4/1/25-10/31/25:

$589,663.07*

$49,138.59

*Annualized

 

 

(b)

Tenant shall continue to pay Tenant’s Share of Operating Costs and Tenant’s
Share of Taxes during the Additional Term in accordance with Sections 5.2(f) and
5.3(c) of the Lease. Further, Tenant shall continue to pay all charges for
electricity, gas, water and all other utilities and services furnished to the
Premises and any equipment exclusively serving the Premises during the
Additional Term in accordance with Sections 9.1, 9.2 and 9.3 of the Lease.

 

 

 

4.

Extension Term.

 

 

(a)

Provided that the following conditions are satisfied (the “Extension
Conditions”), which Extension Conditions may be waived by Landlord in its sole
discretion, (i) Tenant, an Affiliated Entity (hereinafter defined) and/or a
Successor (hereinafter defined) is/are then occupying one hundred percent (100%)
of the Premises; and (ii) no Event of Default nor an event which, with the
passage of time and/or the giving of notice would constitute an Event of Default
has occurred (1) as of the date of the Extension Notice (hereinafter defined),
and (2) at the commencement of the applicable Extension Term (hereinafter
defined), Tenant shall have the option (the “Initial Extension Option”) to
extend the Term for one (1) additional term of three (3) years and two (2)
months (the “First Extension Term”), commencing as of November 1, 2025 and
expiring on December 31, 2028.

 

 

 

(b)

Provided that the Extension Conditions are satisfied or waived by Landlord in
its sole discretion, and provided further that Tenant has timely and properly
exercised the Initial Extension Option pursuant to Section 4(a) above, Tenant
shall have the option to extend the Term for one (1) additional term of five (5)
years, commencing as of the expiration of the First Extension Term (the “Second
Extension Term”; and together with the First Extension Term, each an “Extension
Term”).

 

 

 

(c)

Tenant must exercise each option to extend, if at all, by giving Landlord
written notice (the “Extension Notice”) (i) on or before January 31, 2025, time
being of the essence, with respect to the Initial Extension Option and (ii) on
or before December 31, 2027 with respect to the option to extend for the Second
Extension Term. Upon the timely giving of such Extension Notice, the Term shall
be deemed extended upon all of the terms and conditions of this Lease, except
that (A) Base Rent during each Extension Term shall be calculated in accordance
with this Section 4, (B) Landlord shall have no obligation to construct or
renovate the Premises, and (C) Tenant shall have one (1) fewer option to extend
the Term. If Tenant fails to give timely notice, as aforesaid, Tenant shall have
no further right to extend the Term. Notwithstanding the fact that Tenant’s
proper and timely

 

 



2

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.3

exercise of such option to extend the Term shall be self-executing, the parties
shall promptly execute a lease amendment reflecting such Extension Term after
Tenant exercises such option. The execution of such lease amendment shall not be
deemed to waive any of the conditions to Tenant’s exercise of its rights under
this Section 4.

 

 

(d)

The Base Rent during each Extension Term (the “Extension Term Base Rent”) shall
be determined in accordance with the process described hereafter. Extension Term
Base Rent shall be the greater of (i) Base Rent for the last Rent Year of the
prior Term, or (ii) the fair market rental value of the Premises then demised to
Tenant as of the commencement of the applicable Extension Term as determined in
accordance with the process described below, for renewals of combination
laboratory and office space in the Lexington/Waltham submarket (the “Market
Area”) of equivalent quality, amenities, improvements, size, utility and
location, with the length of the Extension Term, the credit standing of Tenant
and all other relevant factors to be taken into account. Within thirty

 

(30) days after receipt of the Extension Notice, Landlord shall deliver to
Tenant written notice of its determination of the Extension Term Base Rent for
the applicable Extension Term. Tenant shall, within thirty (30) days after
receipt of such notice, notify Landlord in writing whether Tenant accepts or
rejects Landlord’s determination of the Extension Term Base Rent (“Tenant’s
Response Notice”). If Tenant fails timely to deliver Tenant’s Response Notice,
Landlord’s determination of the Extension Term Base Rent shall be binding on
Tenant.

 

 

(e)

If, and only if, Tenant’s Response Notice is timely delivered to Landlord and
indicates both that Tenant rejects Landlord’s determination of the Extension
Term Base Rent and desires to submit the matter to arbitration, then the
Extension Term Base Rent shall be determined in accordance with the procedure
set forth in this Section 4(e). In such event, within ten (10) business days
after receipt by Landlord of Tenant’s Response Notice indicating Tenant’s desire
to submit the determination of the Extension Term Base Rent to arbitration,
Tenant and Landlord shall each notify the other, in writing, of their respective
selections of an appraiser (respectively, “Landlord’s Appraiser” and “Tenant’s
Appraiser”). Landlord’s Appraiser and Tenant’s Appraiser shall then jointly
select a third appraiser (the “Third Appraiser”) within ten (10) business days
of their appointment. All of the appraisers selected shall be individuals with
at least five (5) consecutive years’ commercial appraisal experience in the area
in which the Premises are located, shall be members of the Appraisal Institute
(M.A.I.), and, in the case of the Third Appraiser, shall not have acted in any
capacity for either Landlord or Tenant within five

 

(5) years of his or her selection. The three appraisers shall determine the
Extension Term Base Rent in accordance with the requirements and criteria set
forth in Section 4(d) above, employing the method commonly known as Baseball
Arbitration, whereby Landlord’s Appraiser and Tenant’s Appraiser each sets forth
its determination of the Extension Term Base Rent as defined above, and the
Third Appraiser must select one or the other (it being understood that the Third
Appraiser shall be expressly prohibited from selecting a compromise figure).
Landlord’s Appraiser and Tenant’s Appraiser shall deliver their determinations
of the Extension Term Base Rent to the Third Appraiser within five (5) days of
the appointment of the Third Appraiser and the Third Appraiser shall render his
or her decision within ten (10) days after receipt of both of the other two
determinations of the Extension Term Base Rent. The Third Appraiser’s decision
shall be binding on both

 



3

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.3

Landlord and Tenant. Each party shall bear the cost of its own appraiser and the
cost of the Third Appraiser shall be paid by the party whose determination is
not selected.

 

5.

Security Deposit. Reference is made to the fact that Landlord is currently
holding a Security Deposit in the amount of Two Hundred Eighty Thousand Six
Hundred Sixty-Five and 00/100 Dollars ($280,665.00) (the “Existing Security
Deposit Amount”) in the form of cash (the “Existing Security Deposit”) pursuant
to the provisions of Article 7 of the Lease. Notwithstanding the foregoing,
concurrently with the execution of this First Amendment, Tenant shall deliver to
Landlord, as replacement security for Tenant’s performance of all its Lease
obligations, a Letter of Credit (the “Replacement Security Deposit”) in the
amount of One Hundred Thirty Thousand Nine Hundred Seventy-Seven and 00/100
Dollars ($130,977.00), substantially in the form attached hereto as Exhibit A,
satisfying the requirements of this Section 5 and Article 7 of the Lease.
Landlord shall return the Existing Security Deposit within five (5) business
days after Landlord receives such Replacement Security Deposit from Tenant.

 

 

6.

SNDA. Subject to the provisions of Section 22.1 of the Lease, Landlord shall use
commercially reasonable efforts to cause any future Mortgagee to deliver to
Tenant a Non- disturbance Agreement on the standard form used by the holder of
the Mortgage in question, with such commercially reasonable modifications as may
be requested by Tenant.

 

 

7.

Ratification. Except as amended hereby, the terms and conditions of the Lease
shall remain unaffected and in full force and effect throughout the balance of
the Term, as extended hereby. From and after the date hereof, all references to
the "Lease" shall mean the Lease as amended hereby. Additionally, Landlord and
Tenant each confirms and ratifies that, as of the date hereof and to its actual
knowledge, (a) the Lease is and remains in good standing and in full force and
effect, and (b) neither party has any claims, counterclaims, set-offs or
defenses against the other party arising out of the Lease or the Premises or in
any way relating thereto or arising out of any other transaction between
Landlord and Tenant. The submission of drafts of this document for examination
and negotiation does not constitute an offer, or a reservation of or option for
any of the terms and conditions set forth in this First Amendment, and this
First Amendment shall not be binding upon Landlord or Tenant unless and until
Landlord shall have executed and delivered a fully executed copy of this First
Amendment to Tenant.

 

 

8.

Miscellaneous. Tenant and Landlord each warrants and represents that it has
dealt with no broker in connection with the consummation of this First Amendment
other than CBRE (the “Broker”). Tenant and Landlord each agrees to defend,
indemnify and save the other harmless from and against any Claims arising in
breach of its representation and warranty set forth in the immediately preceding
sentence. Landlord shall be solely responsible for the payment of any brokerage
commissions to Broker. This First Amendment is binding upon and shall inure to
the benefit of Landlord and Tenant and their respective successors and assigns.
This First Amendment constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions, and may not be
amended, waived, discharged or terminated except by a written instrument signed
by all the parties hereto. This First Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, which
counterparts taken together shall constitute one and the same instrument. This
First Amendment may be executed by electronic signature, which shall be
considered as an original signature for all purposes and shall have the same
force and

 

 



4

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.3

effect as an original signature. Without limitation, in addition to
electronically produced signatures, “electronic signature” shall include faxed
versions of an original signature or electronically scanned and transmitted
versions (e.g., via pdf) of an original signature.

 



5

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.3

[SIGNATURE PAGE TO FIRST AMENDMENT TO LEASE

BY AND BETWEEN LS KING HARTWELL INNOVATION CAMPUS, LLC AND T2 BIOSYSTEMS, INC.]

 

EXECUTED under seal as of the Execution Date first set forth above.

 

LANDLORD:

 

LS KING HARTWELL INNOVATION CAMPUS,

LLC, a Delaware limited liability company

 

 

By:

King Jeter LLC, a Massachusetts limited liability company, its Manager

 

 

By:King Street Properties Investments LLC,

a Massachusetts limited liability company, its Manager

 

 

By: /s/ Thomas Ragno Name: Thomas Ragno Title: Manager

 

TENANT:

 

T2 BIOSYSTEMS, INC.,

a Delaware corporation

 

By:/s/ Alec Barclay Name: Alec Barclay Title:   Chief Operations Officer

 



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.3

Exhibit A

 

Form of Letter of Credit [see attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Exhibit A – First Amendment to Lease]

 



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.3

L/C DRAFT LANGUAGE

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER

 

ISSUE DATE:

 

ISSUING BANK:

SILICON VALLEY BANK 3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210 SANTA CLARA, CALIFORNIA 95054

 

BENEFICIARY:

LS KING HARTWELL INNOVATION CAMPUS, LLC C/O KING STREET PROPERTIES

800 BOYLSTON STREET, SUITE 1570

BOSTON, MA 02199

 

APPLICANT:

T2 BIOSYSTEMS, INC.



 

 

AMOUNT: USD 130,977.00(U.S.DOLLARS ONE HUNDRED THIRTY THOUSAND NINE HUNDRED
SEVENTY SEVEN AND 00/100)

 

EXPIRATION DATE: , 2020 (ONE YEAR FROM ISSUANCE) PLACE OF EXPIRATION: ISSUING
BANK’S COUNTERS AT ITS ABOVE ADDRESS

 

DEAR SIR/MADAM:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF IN YOUR
FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT "A".

 

WE ARE INFORMED BY APPLICANT THAT THIS STANDBY LETTER OF CREDIT IS ISSUED TO
SERVE AS THE SECURITY DEPOSIT FOR A CERTAIN LEASE BY AND BETWEEN LS KING
HARTWELL INNOVATION CAMPUS, LLC , AS LANDLORD, AND T2 BIOSYSTEMS, INC., AS
TENANT, WITH RESPECT TO CERTAIN PREMISES LOCATED AT 4 HARTWELL PLACE, LEXINGTON,
MA 0241.

 

PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.

 

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIX (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
NOTIFY YOU BY HAND DELIVERY, OR OVERNIGHT COURIER, OR BY CERTIFIED MAIL,WITH A
COPY TO GOULSTON & STORRS, 400 ATLANTIC AVENUE, BOSTON, MA 02110, ATTENTION:
JEAN BOWE AND TO THE APPLICANT, THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED
BEYOND THE CURRENT EXPIRATION DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE
AUTOMATICALLY EXTENDED BEYOND NOVEMBER 30th, 2025 WHICH SHALL BE THE FINAL
EXPIRATION DATE OF THIS LETTER OF CREDIT.  IN THE EVENT THAT THIS LETTER OF
CREDIT IS NOT EXTENDED FOR AN ADDITIONAL PERIOD AS PROVIDED ABOVE, BENEFICIARY
MAY DRAW THE THEN AMOUNT AVAILABLE HEREUNDER.

 



8

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.3

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

 

THIS LETTER OF CREDIT IS TRANSFERABLE UPON BENEFICIARY'S REQUEST, BY THE ISSUING
BANK ONE OR MORE TIMES BUT IN EACH INSTANCE TO A SINGLE

BENEFICIARY AND ONLY IN ITS ENTIRETY UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF
ANY NOMINATED TRANSFEREE ASSUMING SUCH TRANSFER TO SUCH

TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATIONS,
INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY
AND U.S. DEPARTMENT OF COMMERCE. AT THE TIME OF

TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF ANY, MUST
BE SURRENDERED TO US TOGETHER WITH OUR LETTER OF TRANSFER

DOCUMENTATION (IN THE FORM OF EXHIBIT "B" ATTACHED HERETO) AND OUR

TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM $250.00) IS FOR THE
ACCOUNT OF APPLICANT. ANY TRANSFER OF THIS LETTER OF CREDIT MAY NOT CHANGE THE
PLACE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR ABOVE-SPECIFIED OFFICE.
EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE
ORIGINAL LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL LETTER OF CREDIT TO
THE TRANSFEREE.

 

IF THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT NO. SVBSF IS LOST, STOLEN OR
DESTROYED, WE WILL ISSUE YOU A "CERTIFIED TRUE COPY" OF THIS STANDBY LETTER OF
CREDIT NO. SVBSF UPON OUR RECEIPT OF YOUR INDEMNITY LETTER TO SILICON VALLEY
BANK WHICH WILL BE SENT TO YOU UPON OUR RECEIPT OF YOUR WRITTEN REQUEST THAT
THIS STANDBY LETTER OF CREDIT NO.SVBSF IS LOST, STOLEN, OR DESTROYED. IF THE
ORIGINAL OF THIS STANDBY LETTER OF CREDIT NO. SVBSF IS MUTILATED, WE WILL ISSUE
YOU A REPLACEMENT STANDBY LETTER OF CREDIT WITH THE SAME NUMBER, DATE AND TERMS
AS THE ORIGINAL UPON OUR RECEIPT OF THE MUTILATED STANDBY LETTER OF CREDIT.

 

THIS LETTER OF CREDIT MAY ALSO BE CANCELED PRIOR TO ANY PRESENT OR FUTURE
EXPIRATION DATE, UPON RECEIPT BY SILICON VALLEY BANK BY OVERNIGHT COURIER OR
REGISTERED MAIL (RETURN RECEIPT REQUESTED) OF THE ORIGINAL LETTER OF CREDIT AND
ALL AMENDMENTS (IF ANY) FROM THE BENEFICIARY TOGETHER WITH A STATEMENT SIGNED BY
THE BENEFICIARY STATING THAT THE LETTER OF CREDIT IS NO LONGER REQUIRED AND IS
BEING RETURNED FOR CANCELLATION.

 

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE APPROPRIATE
DOCUMENTS ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT: SILICON
VALLEY BANK, 3003 TASMAN DRIVE, MAIL SORT HF 210, SANTA CLARA, CA 95054,
ATTENTION: GLOBAL TRADE FINANCE. AS USED IN THIS LETTER OF CREDIT, "BUSINESS
DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR REQUIRED BY LAW TO
CLOSE.

 

FACSIMILE PRESENTATIONS ARE ALSO PERMITTED. EACH FACSIMILE TRANSMISSION SHALL BE
MADE AT: (408) 496-2418 OR (408) 969-6510; AND UNDER CONTEMPORANEOUS TELEPHONE
ADVICE

TO: (408) 450-5001 OR (408) 654-7176, ATTENTION: GLOBAL TRADE FINANCE. ABSENCE
OF THE AFORESAID TELEPHONE ADVICE SHALL NOT AFFECT OUR OBLIGATION TO HONOR ANY
DRAW REQUEST. IN CASE DEMAND FOR PAYMENT HEREUNDER IS PRESENTED BY FACSIMILE
TRANSMISSION, PRESENTATION OF THE ORIGINAL OF SUCH DEMAND FOR PAYMENT IS NOT
REQUIRED.

 

WE HEREBY AGREE WITH THE BENEFICIARY THAT THE DRAFTS DRAWN UNDER AND IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY
HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON OR BEFORE THE
EXPIRATION DATE OF THIS CREDIT.

 

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT

 



9

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.3

REQUEST THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER
BANK, WE WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND
WE AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

 

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES ISP98,
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590 ("ISP98").

 

IF YOU HAVE ANY QUESTIONS REGARDING THIS TRANSACTION, PLEASE CONTACT: AT 408- ,
ALWAYS QUOTING OUR LETTER OF CREDIT NO.SVBSF .

 

 

SILICON VALLEY BANK

 

   [BANK USE] _ [BANK USE]

AUTHORIZED SIGNATUREAUTHORIZED SIGNATURE

 



10

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.3



...............................................................

Authorized Signature

(BENEFICIARY'S NAME)

TO: SILICON VALLEY BANK 3003 TASMAN DRIVE SANTA CLARA, CA 95054

AT SIGHT OF THIS DRAFT

 

PAY TO THE ORDER OF US$ US DOLLARS

DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY LETTER OF
CREDIT NUMBER NO. DATED

REF. NO.

DATE:

 

 

 

 

 

 

 

 

 

 

EXHIBIT A



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GUIDELINES TO PREPARE THE DRAFT

 

 

1.

DATE: ISSUANCE DATE OF DRAFT.

 

2.

REF. NO.: BENEFICIARY'S REFERENCE NUMBER, IF ANY.

 

3.

PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

 

4.

US$: AMOUNT OF DRAWING IN FIGURES.

 

5.

USDOLLARS: AMOUNT OF DRAWING IN WORDS.

 

6.

LETTER OF CREDIT NUMBER: SILICON VALLEY BANK'S STANDBY L/C NUMBER THAT PERTAINS
TO THE DRAWING.

 

 

7.

DATED: ISSUANCE DATE OF THE STANDBY L/C.

 

8.

BENEFICIARY'S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

 

9.

AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

 

 

IF YOU HAVE QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US
AT .

 



11

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.3

EXHIBIT B TRANSFER FORM

 

DATE:

 

TO: SILICON VALLEY BANK

3003 TASMAN DRIVERE: IRREVOCABLE STANDBY LETTER OF CREDIT

SANTA CLARA, CA 95054NO. ISSUED BY ATTN:INTERNATIONAL DIVISION.SILICON VALLEY
BANK, SANTA CLARA STANDBY LETTERS OF CREDITL/C AMOUNT:

 

LADIES AND GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 



(NAME OF TRANSFEREE)

 



(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 



SIGNATURE AUTHENTICATED

 

The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

 

 

(Name of Bank) (Address of Bank) (City, State, ZIP Code)

(Authorized Name and Title)

 

 

(Authorized Signature) (Telephone number)

 

 

 

 

 

 

 

 

 

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.



 

SINCERELY,

 



(BENEFICIARY’S NAME)

 



(SIGNATURE OF BENEFICIARY)



 



(NAME AND TITLE)

 

 



 



12

 

 

 

 

